LUMBARD, Circuit Judge
(dissenting) :
I dissent.
The district court had jurisdiction to hear the claims of the Oneida Indians which are based on 1784, 1789 and 1794 treaties between the United States and the Oneidas and five other tribes, known as the Six Nations.
Jurisdiction was conferred by 28 U.S.C. § 1362, enacted in 1966, which provides:
§ 1362. Indian tribes
The district courts shall have original jurisdiction of all civil actions, brought by any Indian tribe or band with a governing body duly recognized by the Secretary of the Interior, wherein the matter in controversy arises under the Constitution, laws, or treaties of the United States. Added Pub.L. 89-635, § 1, Oct. 10, 1966, 80 Stat. 880.
The claims here are based on the allegations that the lands in question, occupied by the Counties of Oneida and Madison, were acquired by the State of New York in 1795 by a so-called “treaty” in violation of the provisions of the 1784, 1789 and 1794 treaties. The demand for relief is that the Oneidas be recognized as owners of the lands and that they be paid for the use of the lands. As these claims rest on treaties between the Oneidas and the United States, the Oneidas have a right to have them determined in a federal court. The legislative history of the 1966 amendment shows that it was the purpose of the Congress to make sure that the Indian tribes did have a forum to which they could go themselves when government departments and agencies declined to represent them. U.S.Code and Administrative News 1966, Vol. 2, pp. 3145-3149. This view is supported by what we held and said in Tuscarora Nation of Indians v. Power Authority, 257 F.2d 885 (2 Cir.), cert. denied 358 U.S. 841, 79 S.Ct. 66, 3 L.Ed.2d 76 (1958). I am not persuaded that any federal or state court decision or any state statute can defeat the plain meaning of § 1362 or diminish the stature of our agreements with the Six Nations to make them anything less than treaties of the United States.
The “well-pleaded complaint” rule by which the majority declares this action beyond the cognizance of the federal courts is not necessarily applicable here. The “arising under” language of the Constitution, § 1331, and § 1362 is virtually identical, yet the grant of jurisdiction under § 1331 has long been considered less generous than the Constitutional grant. Compare Osborn v. Bank of United States, 22 U.S. 738, 9 Wheat. 738, 6 L.Ed. 204 (1824), with Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 29 S.Ct. 42, 53 L.Ed. 126 (1908) and Louisville & Nashville R.R. Co. v. Mottley, 219 U.S. 467, 31 S.Ct. 265, 55 L.Ed. 297 (1911); see Wright, Federal Courts, 54-60. I would hold that the “arising under” language of § 1362 merits the *925broader interpretation and, consequently, that we should disregard the inhibitory effect of the “well-pleaded complaint” rule, at least until the Supreme Court has passed on the question.
Moreover, the federal interest in seeing that the rights of Indian tribes are heard and adjudicated is so great that they should be controlled by federal common law. Thus the claims should be considered to arise under the laws, as well as under treaties, of the United States. Ivy Broadcasting Co. v. American Tel. & Tel., 391 F.2d 486 (2 Cir. 1968). Whatever merit these claims may have, it seems unthinkable to me that there should be no judicial forum in which they can be brought, be heard and be determined.
For these reasons I would reverse the order of the district court.